Case 2:17-cv-12493-TGB-SDD ECF No. 34, PageID.156 Filed 05/21/19 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MARIE SMITH,
            Plaintiff,
                                            Case No. 17-cv-12493-TGB-SDD
v.                                          Hon. Terrence G. Berg
                                            Mag. Stephanie Dawkins Davis
NATIONWIDE COLLECTION
AGENCIES, INC. d/b/a/ MONEY
RECOVERY NATIONWIDE,
          Defendant.
__________________________________________________________________

             NOTICE OF SETTLEMENT WITH DEFENDANT
             NATIONWIDE COLLECTION AGENCIES, INC.
               d/b/a/ MONEY RECOVERY NATIONWIDE

      NOTICE IS HEREBY GIVEN that Plaintiff and Defendant Nationwide

Collection Agencies, Inc. d/b/a/ Money Recovery Nationwide, in the above-

captioned case have reached a settlement. The parties anticipate filing a Dismissal

with Prejudice as to Defendant Nationwide Collection Agencies, Inc. d/b/a/ Money

Recovery Nationwide, pursuant to Fed. R. Civ. P. 41(a) within 60 days.

      DATED: May 21, 2019
                                               Respectfully submitted,

                                                /s/ Gary Nitzkin
                                               GARY D. NITZKIN (P41155)
                                               Credit Repair Lawyers of America
                                               Attorney for Plaintiff
                                               22142 West Nine Mile Road
                                               Southfield, MI 48033
Case 2:17-cv-12493-TGB-SDD ECF No. 34, PageID.157 Filed 05/21/19 Page 2 of 2




                                                (248) 353-2882
                                                gary@crlam.com



                             PROOF OF SERVICE

      I, Gary D. Nitzkin, hereby state that on May 21, 2019, I served a copy of the
foregoing pleading upon all counsel of record via the ECF System.

                                                  /s/ Gary Nitzkin




                                         2
